United States Court of Appeals
                     For the First Circuit


No. 18-1138

                      JOSE ALBERTO MEDINA,

                           Petitioner,

                               v.

                      MATTHEW G. WHITAKER,
                    ACTING ATTORNEY GENERAL,*

                           Respondent.


                          ERRATA SHEET

     The opinion of this Court, issued on January 22, 2019, is
amended as follows:

     On page 5, line 6, delete "motion to"




     * Pursuant to Fed. R. App. P. 43(c)(2), Acting Attorney
General Matthew G. Whitaker has been substituted for former
Attorney General Jefferson B. Sessions, III as the respondent.